President Judge LEADBETTER
dissents.

ORDER

AND NOW, this 6th day of January, 2012, the motion for summary relief filed by Sawink, Inc., Germantown Cab Company and Rosemont Taxicab Co., Inc. is hereby GRANTED. The Philadelphia Parking Authority is enjoined from confiscating or impounding the taxicabs of Sawink, Inc., Germantown Cab Company and Rosemont Taxicab Co., Inc. where one of its taxicabs has committed a violation of Section 5714(a) of the act commonly known as the Parking Authority Law, 53 Pa.C.S. § 5714(a), in a manner consistent with the conduct that prompted the impoundments referenced in the above-captioned petition for review. This injunction does not restrict the Philadelphia Parking Authority with respect to the imposition of other sanctions authorized by the Parking Authority Law.